United States Court of Appeals
                        For the Seventh Circuit
                        Chicago, Illinois 60604


                             June 27, 2001


By the Court:

EQUAL EMPLOYMENT OPPORTUNITY            ]    Appeal from the United
COMMISSION,                             ]    States District Court
        Plaintiff-Appellee,             ]    for the Southern District
                                        ]    of Indiana, Indianapolis
No. 99-1155                 v.          ]    Division.
                                        ]
INDIANA BELL TELEPHONE COMPANY,         ]    No. 95 C 217
INCORPORATED, doing business as         ]
AMERITECH INDIANA, and AMERITECH        ]    Larry J. McKinney,
CORPORATION,                            ]         Chief Judge.
        Defendants-Appellants.          ]
                                        ]


     The opinion of this Court issued on this date is corrected
as follows:

      On page 29, within the citations following the fifth
      sentence, the citation of Blue Cross and Blue Shield of
      N.J., Inc. v. Philip Morris, Inc., 138 F.Supp. 2d 357,
      365-72 (E.D.N.Y. 2001)(Weinstein, J.) is replaced with Blue
      Cross & Blue Shield of N.J., Inc. v. Philip Morris, Inc.,
      138 F.Supp. 2d 357, 365-72 (E.D.N.Y. 2001)(Weinstein, J.).